Citation Nr: 1205945	
Decision Date: 02/16/12    Archive Date: 02/23/12

DOCKET NO.  08-05 725	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUE

Basic eligibility for Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, United States Code.



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant claims entitlement to benefits as the child of a Veteran who served on active duty from October 1968 to September 1970.  The Veteran died in December 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 decision by the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).  The case was remanded for additional development in June 2009 and January 2011.  

A review of the record reveals that in its June 2009 remand the Board, in essence, requested action for the agency of original jurisdiction (AOJ) to adjudicate an inextricably intertwined issue for entitlement to service connection for the cause of the Veteran's death.  Although the requested adjudication was not completed, the Muskogee VARO notified the appellant that he needed to contact the Seattle, Washington, VARO and request that they determine if the Veteran's death was caused by a service-connected disability.  There is no indication the appellant has, in fact, contacted the Seattle VARO or taken any other required action to have his claim adjudicated and the case was returned to the Board for appellate review.

The Board again remanded the case for adjudication of the inextricably intertwined issue in January 2011 and in a May 2011 supplemental statement of the case the Muskogee VA Education division reported that they did not have the authority to adjudicate service connection or service connection cause of death claims.  It was noted, in essence, that VA records did not reflect that DEA benefits had been established in an adjudication by the Seattle VARO (nor, presumably, any other authorized AOJ) based upon the Veteran's service.  

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that a remand by the Board confers on a claimant, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board notes, however, that in this case the appellant was notified that he needed to file an appropriate claim with the Seattle VARO by correspondence dated April 16, 2010, but that the available record indicates he took no further action as to that matter.  As a properly filed claim was not made, no further action is required.  See also 38 C.F.R. §§ 3.151, 3.155 (2011).  The Court held that VA's "duty to assist is not always a one-way street" and that if a claimant wishes help he cannot passively wait for it in those circumstances, in essence, where further action would reasonably be required.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  To the extent feasible, there has been substantial compliance with the June 2009 and January 2011 Board remand orders.


FINDING OF FACT

The appellant is not shown to be a dependent of a Veteran who was discharged from service under conditions other than dishonorable and who died as a result of a service-connected disability or had a permanent and total service-connected disability at the time of death.


CONCLUSION OF LAW

The criteria for basic eligibility for Dependents' Educational Assistance benefits under Chapter 35, Title 38, United States Code, have not been met.  38 U.S.C.A. § 3501 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.807, 21.3020, 21.3021 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

In order to establish eligibility for DEA benefits VA regulations provide that the applicant must meet certain criteria.  The applicant must be the dependent of a veteran who was discharged from service under conditions other than dishonorable and the veteran must have died as a result of a service-connected disability or had a permanent and total service-connected disability at the time of his or her death.  38 U.S.C.A. § 3501 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.807, 21.3020, 21.3021 (2011).

In this case, the pertinent facts are not in dispute.  The evidence shows that at the time of his death in December 2000 the Veteran was in receipt of a 70 percent VA disability rating for posttraumatic stress disorder (PTSD).  A death certificate reported the causes of the Veteran's death as pulmonary aspiration of gastric contents, due to or as a consequence of alcohol and drug intoxication and ethanol, diazepam, and cocaine use.  Atherosclerotic coronary artery disease was listed as another significant condition contributing to the cause of death.  

VA records show that service connection has not been established for the cause of the Veteran's death nor that he has been found to have had a permanent and total service-connected disability at the time of his death.  A claim for entitlement to service connection for the cause of the Veteran's death is not shown to have been received by the appropriate VA agency of original jurisdiction.  

Based upon the evidence of record, the Board finds the appellant is not shown to be a dependent of a veteran who was discharged from service under conditions other than dishonorable and who died as a result of a service-connected disability or had a permanent and total service-connected disability at the time of death.  The Court has held that in cases such as this, where the law is dispositive, the claim should be denied because of the absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).
ORDER

Basic eligibility for DEA benefits is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


